Citation Nr: 1316425	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-41 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Philadelphia, Pennsylvania.

A travel Board hearing scheduled for October 2010 was postponed.  The Veteran elected to cancel a second travel Board hearing scheduled for February 2011, but failed to appear for that hearing.  Under these circumstances, the Board hearing, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that further assistance in developing evidence pertinent to the service connection claim for prostate cancer is warranted pursuant to the requirements of the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).   

Specifically, the record reflects that the Veteran has a diagnosis of prostate cancer made in 2009.  Under governing law and regulation (38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) if he is shown to have been exposed to herbicides/Agent Orange in service, his prostate cancer may be presumed to be service connected.  Under 38 C.F.R. § 3.307(a)(6), the presumption of exposure to Agent Orange in service applies only to Veterans who served in Vietnam.  

At this point service in Vietnam during the Vietnam era has not been established.  The Veteran's DD 214 reflects that he served with the U.S. Marine Corps from August 1971 to August 1973, and that his awards and decorations include a National Defense Service Medical and a Vietnam Service Medal with 1 star.  The Veteran's personnel records reflect that he participated in the SAKLOLO relief operations described as in the Republic of Vietnam in July and August 1972, and that he participated as a member of TG 79.5 (ARG-B) in the contiguous waters of Vietnam from August to October 1972.  

The Veteran maintains that he was in Vietnam on several occasions in conjunction with his service on the USS Juneau and with the 2nd Battalion, 4th Marines.  In response to a request for information, the National Personnel Records Center (NPRC) indicated that they were unable to determine whether or not the Veteran served in-country Vietnam, and further indicated that there were no records documenting any exposure to herbicides during his service.  Further, the Joint Services Research Records Center noted that command history, deck logs, and personnel diaries were the only administrative records produced by commissioned U.S. Navy ships during the Vietnam war that were permanently retained.  It was further observed that these records did not normally annotate individuals arriving or going ashore on a regular basis, and that deck logs did not normally include passenger names unless a high ranking official or VIP was involved.

Deck logs of 1972 for the USS Juneau reveal that in September, it was the floating home for 32nd Battalion Vietnamese Rangers; and that in November, it was underway for the Vietnam coast.  The Veteran maintains that it was at these times that he was in Vietnam. 

The Veteran and his representative contend that in light of the aforementioned information, additional development be undertaken pertaining to the issue of whether the Veteran set foot in Vietnam.  The Veteran's representative has requested that the Navy Historical Records Center and National Archives be contacted in order to determine which Marine Helicopter Squadron was assigned to the Marine Air Ground Task Force and the Amphibious Assault Group that was involved in the operation to move the Vietnamese Rangers from land to ship, as well as obtaining the flight manifests for each aircraft that flew in the operation, and obtaining the names of the Marines that were aboard the aircraft.  The Board acknowledges that it is reasonable to further assist the Veteran in the aforementioned regard.  

In addition, the Board observes that it appears that the Veteran receives regular treatment through VA.  VA records on file are current to late May 2009.  Hence, it appears that more recent VA records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO should obtain all outstanding, pertinent VA records of evaluation hospitalization, and/or treatment of the Veteran from May 1, 2009, forward, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claim for prostate cancer.  Appropriate steps should be taken to obtain any identified records

2.  The RO should ask the Veteran submit information regarding the approximate dates and locations of his time in on land in Vietnam, and as relating to any alleged herbicide exposure in sustained in Vietnam.  

3.  Obtain the Veteran's VA treatment and hospitalization records dated from May 2009 forward.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

4.  Providing a brief personnel history as reported above, contact the Navy Historical Records Center and National Archives in order to determine which Marine Helicopter Squadron was assigned to the Marine Air Ground Task Force and the Amphibious Assault Group that was involved in the operation to move the Vietnamese Rangers from land to ship, as well as obtaining the flight manifests for each aircraft that flew in the operation, and obtaining the names of the Marines that were aboard the aircraft.  Any and all requests for information and responses in this regard should be associated with the claims folder.   

5.  Undertake any additional appropriate development relating to the Veteran's reported in-country experience in Vietnam, which might assist in verifying that information.

6.  The RO should then readjudicate the service connection claim for prostate cancer, to specifically encompass an allegation of herbicide exposure based on in-country service in Vietnam.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


